Citation Nr: 1117191	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a kidney disorder to include as secondary to service connected diabetes mellitus as well as due to exposure to Agent Orange. 

3.  Entitlement to service connection for a skin disorder to include as secondary to service connected diabetes mellitus as well as due to exposure to Agent Orange. 

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1964 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to service connection for a kidney disorder to include as secondary to service connected diabetes mellitus as well as exposure to Agent Orange, entitlement to service connection for a skin disorder to include as secondary to service connected diabetes mellitus as well as exposure to Agent Orange, and entitlement to service connection for post-traumatic stress disorder (PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's erectile dysfunction disorder is shown to be aggravated by his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

In June 2008, a VA examiner stated that the Veteran's erectile dysfunction is made worse by his diabetes mellitus.  Thus, there is competent medical evidence showing that the erectile dysfunction is aggravated by diabetes mellitus.  As there is no competent evidence to the contrary indicating that the erectile dysfunction is not aggravated by diabetes mellitus, service connection is in order under this theory of entitlement.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To this extent, the benefit sought on appeal is allowed.


ORDER

Service connection for erectile dysfunction is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board notes that the Veteran filed a notice of disagreement (NOD) with the rating decision that denied his claim for PTSD, in December 2009.  The Board finds that the NOD filed by the Veteran was timely filed with the agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2010). However, the AOJ as not issued a statement of the case with regard to this issue, and as such, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

The Veteran has claimed entitlement to service connection for a kidney disorder and for a skin disorder both to include as secondary to his service-connected diabetes mellitus disability as well as due to exposure to Agent Orange.  (See, June 2009 substantive appeal).  The January 2008 VCAA notice letter to the Veteran addressed direct service connection; however the letter did not include a discussion on secondary service connection.  

The Veteran claims that he has a skin disorder related to his diabetes mellitus.  When he was examined by VA in June 2008, the examiner stated that the Veteran did not have a skin disorder; however dermatitis was diagnosed on VA treatment in April 2007.  The Board notes that the Veteran's claim involves a skin disorder that he has stated is cyclical in nature, being more prevalent after winter.  Thus another examination should be conducted to evaluate the Veteran's complaints of skin problems and the relationship, if any, to his service.   Ardison v. Brown, 6 Vet. App. 405 (1994).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter addressing the issues of entitlement to secondary service connection for a kidney disorder and for a skin disorder.  Allow a sufficient amount of time for the Veteran to respond.  

2.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of any skin disorder found.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any skin disorder found is related to service to include exposure to Agent Orange or to the service-connected diabetes mellitus.    

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Issue a statement of the case addressing the Veteran's appeal of the denial of service connection for PTSD.  Inform the Veteran that in order to complete the appellate process for this matter, he should submit a timely substantive appeal.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should it be returned to the Board.

5.  After completion of the above, the AOJ should readjudicate the appellant's claim.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


